Bijur, J.
(concurring). I concur with the views expressed by Mr. Justice Philbin. I cannot find in *405the policy of insurance any obligation, express or implied, on the part of the defendant to settle outside of court a claim made against the plaintiff nor to pay any particular proportion of such a settlement. Indeed, in the last analysis it is rather difficult to understand how such an obligation could be imposed without a very definite and detailed understanding in advance. The obligation of the defendant is, in substance, to indemnify the plaintiff up to a certain fixed amount and, in the event of suit brought, to defend that suit. If one or the other party to the contract deems it advisable to settle the claim either before or during the course of litigation, that is a matter for further convention between them. Moreover, we must not lose sight of the fact that a mere willingness, or even desire, to settle, can not be concretely considered apart from the question of the amount to be paid by the respective parties.. There are few litigations which would not be settled were it not for the question of amounts. It follows, therefore, that in the instant case the assumption that defendant acted in bad faith is based rather on the conviction that its conduct was not nice or was impolitic rather than upon any breach on its part of an obligation, express or implied, undertaken by it toward the plaintiff.
While it is true that in Brassil v. Maryland Co., 210 N. Y. 235, reference is made to ‘ ‘ the obligation of good faith in carrying out what is written,” it is plain that the decision is based upon the motion that the defendant violated a term which, under the circumstances, the court thought should be implied in the agreement. Indeed, in referring to the Brassil case in a subsequent decision (Mason-Henry Press v. Ætna life Ins. Co., 211 N. Y. 489, 498), Hiscock, J., says: “ The case is entirely unlike Brassil v. Maryland Casualty Co., 210 N. Y. 235. There the insuring com*406pany pursued a course which we regarded as in violation of its contract and as most unfair toward the insured. ” The peculiar character of the circumstances in the Brassil ease is exemplified by the description of them by Mr. Justice Werner in the opinion at page 241, where he says: “ Having thus effectually tied the plaintiff hand and foot, the defendant left him to continue the fight as best he could.” In the instant case no such situation, nor anything similar, is disclosed. Plaintiff’s complaint, translated into plain business terms, amounts, to this: that the defendant, in estimating all the chances of the litigation, concluded that it would be a fair settlement of the claim to give the claimant $3,150, provided it should be called upon to pay only $2,400 of this amount, and the plaintiff the remaining $750 in adjustment of their respective potential liabilities. I know of no reason why the defendant was not perfectly free to take this view in the absence of either statutory or contractual inhibition.
While the plaintiff claims that he was under duress, it is evident that he was under none. The defendant neither threatened nor suggested that it would withdraw in anywise from its contractual obligation to defend the suit to the utmost of its ability and in the utmost good faith. Having made a bargain in perfect freedom plaintiff seeks to withdraw from it and place the entire burden on the defendant, although from the very nature of the case, from the amount of the entire claim as put forward and from the terms of the contract between plaintiff and defendant it was potentially liable for only a part.
Neither Brunswick Realty Co. v. Frankfort Ins. Co., 99 Misc. Rep. 639, nor Wisconsin Zinc Co. v. Fidelity & Deposit Co., 162 Wis. 39, seems to me to have any material application to the instant case. In the first *407place, both of these cases arose purely on a question of pleading, and as is said in the Wisconsin case at page 53: “ ‘ pleadings are now construed on demurrer with exceeding liberality. ’ ” In both cases the sufficiency of the complaint was challenged on demurrer. In both, therefore, plaintiff was accorded the maximum weight which his allegations might bear. In both cases the plaintiff appeared as the one desirous of settling the case, and, since by the terms of the contract he was forbidden to make such settlement without the consent of the defendant, some form of reasonable co-operation on the part of the defendant toward a settlement might be implied, at least sufficient to warrant the requirement that the company should in that respect act in good faith.
In view of these considerations and the vigor of the allegations in the complaint in both cases, we can understand how the demurrers thereto might be overruled without establishing any such principle as that appealed to by the plaintiff in the instant case. Referring to these allegations, the court, in the Wisconsin case, at page 54, said: “ While the defendant has the right to consult what it deemed to be its own interest in making a settlement, it could not abuse the power vested in it and recklessly and contumaciously refuse to settle if it was apparent that in all reasonable probability its conduct must not only result in damage to the plaintiff, but also in loss to itself. Neither could it exercise the right conferred for the purpose of perpetrating a fraud on the plaintiff.” Although the Supreme Court of Wisconsin sustained’ the cause of action referred to, the discussion of the two other causes of action in the same complaint, substantially for the same relief, indicates its grave doubt whether any cause of action could in fact be proved. In the instant case, the proofs have been *408submitted, and to my mind they fall entirely short of establishing any cause of action. The judgment should, therefore, be reversed and the complaint dismissed, with costs.